DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 5/16/2022. Claim 10 is cancelled. Claim 1 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claim 10 is withdrawn because the applicant cancelled the claim

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Moritmitsu et al. (US Publication 2016/0149175), on claims 1-7 are maintained. The rejection is repeated below for convenience. 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Moritmitsu et al. (US Publication 2016/0149175), on claim 10 is withdrawn because the Applicant has cancelled the claim. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritmitsu et al. (US Publication 2016/0149175).
	Regarding claim 1, the Moritmitsu et al. reference discloses a battery module, comprising a battery cell assembly having at least one battery cell. A module case configured to accommodate the battery cell assembly and a plurality of injection holes (21) provided in a bottom portion of the module case and configured to inject a thermally conductive adhesive into the module case. A first spacing distance between directly adjacent injections holes of the plurality of injection holes nearer to a center of the bottom portion is smaller than a second spacing distance between directly adjacent injection holes of the plurality of injection holes nearer to a side of the bottom portion (Fig. 11, center two battery vs. adjacent ends of the battery assembly). 
[AltContent: textbox (Second spacing distance between directly adjacent injection holes)][AltContent: textbox (First spacing between directly adjacent holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    642
    410
    media_image1.png
    Greyscale

	Regarding claim 2, the Moritmitsu et al. reference discloses further comprising a thermally conductive adhesive disposed within the module case (Table 1, epoxy that comprises a lower thermal conductivity but still thermal conductive).  
Regarding claim 3, the Moritmitsu et al. reference discloses wherein convex portions of a cylinder (Fig. 3 or 11, 21)  and concave portions of the next cylinder (Fig. 3 or 11, adjacent 21) are formed alternately at an inner surface of the bottom portion of the module case, and wherein the plurality of injection holes are provided in the convex portions (within the cylinder or gaps).  
	Regarding claim 4, the Moritmitsu et al. reference discloses wherein the convex portions and the concave portions have a rounded shape (Fig. 3, 21).  
	Regarding claim 5, the Moritmitsu et al.. reference discloses the plurality of injection holes have an inclined chamfer portion at one side thereof (Fig. 4-10, 13-17).
	Regarding claim 6, the Moritmitsu et al. reference discloses the plurality of injection holes are provided at a middle region of the bottom portion of the module case (Fig. 3, the injection holes are also provided in the middle region).  
	Regarding claim 7, the Moritmitsu et al. reference discloses the plurality of injection holes are provided at one side rim region of the bottom portion of the module case (Fig. 3, the injection holes are also provided on one side rim region).  
	
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Moritmitsu et al., on claims 8 and 9 are maintained. The rejection is repeated below for convenience. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritmitsu et al. (US Publication 2016/0149175).
	Regarding claims 8 and 9, the Moritmitsu et al. reference discloses a battery pack, comprising at least one battery module defined in claim 1. However, the Moritmitsu et al. reference is silent in specifying a pack case configured to package the at least one battery module or the pack case is for a vehicle. However, the Assignee is Toyota. Toyota is well known in the art for its vehicles. Thus, it would have been obvious to provide the battery module into a vehicle in which the outer shell is the pack case. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The Applicant’s principal argument is:

    PNG
    media_image2.png
    119
    675
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second spacing distance between directly adjacent injection holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    642
    410
    media_image1.png
    Greyscale

 
However, there are varied spacing between injection holes as can be seen in the second spacing. All of the arrows point to directly adjacent holes. Therefore, there are varied spaces between the injection holes.

The Applicant argues

    PNG
    media_image3.png
    183
    672
    media_image3.png
    Greyscale

[AltContent: rect][AltContent: rect]	
    PNG
    media_image4.png
    534
    454
    media_image4.png
    Greyscale
 
However, the arrows indicate the convex and/or the concave portions formed alternatively at an inner surface of the bottom portion of the module case and the plurality of injections holes are provided in the convex and concave portions. Thus, the rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725